ORDER
JOSE A. IZQUIERDO of WEST NEW YORK, NEW JERSEY, who was admitted to the bar of this State in 2002, having entered a plea of guilty in the United States District Court for the District of New Jersey to a one-count Information charging him with knowingly and willfully making materially false, fictitious and fraudulent statements and representations in violation of 18 U.S.C. § 1001;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), JOSE A. IZQUIERDO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOSE A. IZQUIERDO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOSE A. IZQUIERDO comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.